DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US20200037345, hereinafter ‘RYOO’) in view of Lee et al. (US 20210037433 A1, with priority of KR 10-2018-0039994, hereinafter ‘LEE’).
Regarding claim 1, RYOO teaches a user equipment for performing a random access procedure with a base station (Fig. 27 or Fig. 30, UE doing Random Access Procedure with gNB), comprising:
a processor (Fig. 62, Controller [0962] FIG. 62 illustrates an example of the configuration of the UE apparatus. [0965] That is, the controller of the eNB or the UE apparatus may perform the operations by reading and executing the program code stored in the memory device through a processor or a central processing unit (CPU).), being configured to generate a scheduling request message in response to early downlink data transmitted by the base station in the random access procedure (Fig. 27, 3. Msg3 with Data + BSR (buffer status information) after msg2 RA Response (msg2 RAR can carry early downlink data as evident from LEE [0160]), Para [0015]: receiving a scheduling request message from the UE. (Para [0291]) a scheduling request signal or a buffer status report MAC CE) which the UE transmits to the eNB. [0539] FIG. 27 illustrates a method by which, when data transmission is not completed through MSG3, the UE transmits information required for future transmission to the eNB by transmitting buffer status information (BSR) through MSG3);
and a transceiver (Fig. 62, Transceiver), being electrically connected with the processor (Fig. 62, Transceiver coupled to the controller) and configured to:
receive the downlink data in the random access procedure (Fig. 30 Msg2, UE receiving RA response);
transmit the scheduling request message to the base station after receiving the early downlink data (Fig. 27, 3. Msg3 with Data + BSR (buffer status information) after msg2 RA Response (msg2 RAR can carry early downlink data as evident from ), Para [0015]: receiving a scheduling request message from the UE. (Para [0291]) a scheduling request signal or a buffer status report MAC CE) which the UE transmits to the eNB. [0539] FIG. 27 illustrates a method by which, when data transmission is not completed through MSG3, the UE transmits information required for future transmission to the eNB by transmitting buffer status information (BSR) through MSG3);
receive an uplink grant from the base station after transmitting the scheduling request message to the base station (Fig. 27 msg 4 RRC Response from gNB received by UE , interpreted as uplink grant for subsequent Data Tx by UE); and
transmit uplink data corresponding to the early downlink data to the base station according to the uplink grant (Fig. 27, Data Tx from UE to gNB).
RYOO does not explicitly disclose receive the early downlink data in the random access procedure.
In an analogous art, LEE teaches receive the early downlink data in the random access procedure (Fig. 7, [0159] In this embodiment, it may be assumed that the UE in RRC_INACTIVE or (0160] RRC_IDLE receives DL data with MSG2 or MSG4 during RA procedure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early downlink data transmission of LEE to the system of random access procedure of RYOO in order to take the advantage of providing a method for NB-IOT UE or LTE eMTC UE or NR UE performing early data to transmit uplink data or receive downlink data while in RRC_IDLE or RRC_INACTIVE for efficiently managing massive machine type communications (MMTC) UEs (LEE: [0004, 0055]).

Regarding claim 5, RYOO does not explicitly disclose the user equipment of claim 1, wherein the transceiver is further configured to:
receive a paging message including a contention-based early-data transmission indication from the base station;
transmit a random access request message to the base station on a contention-based resource related to the random access procedure;
receive a random access response message from the base station after transmitting the random access request message;
transmit a radio resource control (RRC) request message to the base station after receiving the random access response message; and
receive an RRC response message carrying the early downlink data from the base station after transmitting the RRC request message.
LEE teaches receive a paging message including a contention-based early-data transmission indication from the base station (Fig. 7, [0161] In step S702, UE camping on a cell may receive information on de-prioritization timer from a gNB or eNB. The information on de-prioritization timer may include a value for Qoffset_data or the Treselection_data. The value for Qoffset_data or the Treselection_data may be received via paging message. [0162] In step S704, the UE may transmit RA preamble in response to the paging message. (It is obvious that the S702 paging indicates early data transmission with information on de-prioritization timer, and the RA preamble is contention based see Fig. 7 and [0165] contention based random access procedure));
transmit a random access request message to the base station on a contention-based resource related to the random access procedure (Fig. 7, [0162] In step S704, the UE may transmit RA preamble in response to the paging message.);
receive a random access response message from the base station after transmitting the random access request message (Fig. 7, [0163] In step S706, the UE may receive RA response (RAR) from the network.);
transmit a radio resource control (RRC) request message to the base station after receiving the random access response message (Fig. 7, [0164] In step S708, the UE may transmit MSG3 to the network. The MSG3 may be one of RRC Connection Request message transmission, RRC Connection Resume message transmission); and
receive an RRC response message carrying the early downlink data from the base station after transmitting the RRC request message (Fig. 7, [0168] In step S712, if the data with its UEID is successfully received from the network).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early downlink data transmission of LEE to the system of random access procedure of RYOO in order to take the advantage of providing a method for NB-IOT UE or LTE eMTC UE or NR UE performing early data to transmit uplink data or receive downlink data while in RRC_IDLE or RRC_INACTIVE for efficiently managing massive machine type communications (MMTC) UEs (LEE: [0004, 0055]).

Regarding claim 6, RYOO does not explicitly disclose the user equipment of claim 5, wherein the RRC request message is an RRC connection request message or an RRC early-data request message.
LEE teaches wherein the RRC request message is an RRC connection request message or an RRC early-data request message ([0164] In step S708, the UE may transmit MSG3 to the network. The MSG3 may be one of RRC Connection Request message transmission, RRC Connection Resume message transmission, RRC Early Data Request message transmission).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early downlink data transmission of LEE to the system of random access procedure of RYOO in order to take the advantage of providing a method for NB-IOT UE or LTE eMTC UE or NR UE performing early data to transmit uplink data or receive downlink data while in RRC_IDLE or RRC_INACTIVE for efficiently managing massive machine type communications (MMTC) UEs (LEE: [0004, 0055]).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US20200037345, hereinafter ‘RYOO’) in view of Lee et al. (US 20210037433 A1, with priority of KR 10-2018-0039994, hereinafter ‘LEE’) and with further in view of Qualcomm Incorporated (R1-1712808 Early data transmission and SPS, hereinafter ‘QUALCOMM’).
Regarding claim 2, RYOO does not explicitly disclose the user equipment of claim 1, wherein the transceiver is further configured to:
receive a paging message including a contention-free early-data transmission indication from the base station, wherein the contention-free early-data transmission indication comprises a contention-free resource;
transmit a random access request message to the base station on the contention-free resource; and
receive a random access response message carrying the early downlink data from the base station after transmitting the random access request message.
LEE teaches receive a random access response message carrying the early downlink data from the base station after transmitting the random access request message (Fig. 7, [0159] In this embodiment, it may be assumed that the UE in RRC_INACTIVE or (0160] RRC_IDLE receives DL data with MSG2 or MSG4 during RA procedure. [0162] In step S704, the UE may transmit RA preamble in response to the paging message. [0163] In step S706, the UE may receive RA response (RAR) from the network.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early downlink data transmission of LEE to the system of random access procedure of RYOO in order to take the advantage of providing a method for NB-IOT UE or LTE eMTC UE or NR UE performing early data to transmit uplink data or receive downlink data while in RRC_IDLE or RRC_INACTIVE for efficiently managing massive machine type communications (MMTC) UEs (LEE: [0004, 0055]).
RYOO and LEE do not explicitly disclose receive a paging message including a contention-free early-data transmission indication from the base station, wherein the contention-free early-data transmission indication comprises a contention-free resource;
transmit a random access request message to the base station on the contention-free resource.
In analogous art, QUALCOMM teaches receive a paging message including a contention-free early-data transmission indication from the base station, wherein the contention-free early-data transmission indication comprises a contention-free resource (Figure 9, step 4 UE receiving from eNB Paging with small data indication, RNTI, CP PRACH, Pages 14-15 Section 5.3 DL data after PRACH preamble, Para 1: MME can indicate to the eNBs in the paging area that small data tx is required for a certain UE. Paging record for the UE can indicate dedicated PRACH resource (preamble) (contention-free resource) and RNTI);
transmit a random access request message to the base station on the contention-free resource (Fig. 9, Step 5 PRACH Preamble, Pages 14-15 Section 5.3 DL data after PRACH preamble, Para 1: Paging record for the UE can indicate dedicated PRACH resource (preamble) and RNTI. The UE after receiving the page uses the PRACH resource to transmit the dedicated preamble. eNB that receives the PRACH preamble …and respond with downlink transmission using the RNTI (similar to LEE downlink data in msg 2 after msg 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early data transmission of QUALCOMM to the system of random access procedure of RYOO and LEE in order to take the advantage of providing a method for avoiding significant resource wastage  at the eNB and high backhaul load while transmitting small data (QUALCOMM: Pages 14-15 Section 5.3 DL data after PRACH preamble, Para 1).

Regarding claim 3, RYOO teaches the user equipment of claim 2, wherein the transceiver transmits the uplink data corresponding to the early downlink data to the base station via an RRC early-data request message or an RRC connection resume request message (Fig. 30, MSG3 with RRC connection request with data transfer flag = 1, Data +BSR after msg 2 RA Response which may include early downlink data as in LEE [0159-0160]).

Regarding claim 4, RYOO and LEE are silent about the user equipment of claim 2, wherein the contention-free resource comprises a dedicated preamble and a dedicated narrowband internet of things (NB-IoT) physical random access channel (NPRACH).
QUALCOMM teaches wherein the contention-free resource comprises a dedicated preamble and a dedicated narrowband internet of things (NB-loT) physical random access channel (NPRACH) (Page 1 Section 1, For NB-IoT for LTE, specify necessary support for DL/UL data transmission on a dedicated resource during the Random Access procedure after NPRACH transmission and before the RRC connection setup is completed. (Page 15 Figure 9 eNB step 4 and step 5) paging to UE with small data indication (early-data transmission indication), RNTI, CF PRACH, Para 1: (From eNB) Paging record for the UE can indicate dedicated PRACH resource (preamble) and RNTI. The UE after receiving the page uses the PRACH resource to transmit (dedicated NPRACH channel transmission based on the scope set by Page 1 Section 1) the dedicated preamble).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early data transmission of QUALCOMM to the system of random access procedure of RYOO and LEE in order to take the advantage of providing a method for avoiding significant resource wastage  at the eNB and high backhaul load while transmitting small data (QUALCOMM: Pages 14-15 Section 5.3 DL data after PRACH preamble, Para 1).


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US20200037345, hereinafter ‘RYOO’) in view of Lee et al. (US 20210037433 A1, with priority of KR 10-2018-0039994, hereinafter ‘LEE’) and with further in view of Fujishiro et al. (US 20210058973 A1, hereinafter ‘FUJISHIRO’).
Regarding claim 7, RYOO does not explicitly disclose the user equipment of claim 5, wherein the RRC request message is an RRC connection resume request message, and the RRC response message is an RRC connection resume message or an RRC connection release message.
LEE teaches wherein the RRC request message is an RRC connection resume request message ([0164] In step S708, the UE may transmit MSG3 to the network. The MSG3 may be one of RRC Connection Request message transmission, RRC Connection Resume message transmission, RRC Early Data Request message transmission).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early downlink data transmission of LEE to the system of random access procedure of RYOO in order to take the advantage of providing a method for NB-IOT UE or LTE eMTC UE or NR UE performing early data to transmit uplink data or receive downlink data while in RRC_IDLE or RRC_INACTIVE for efficiently managing massive machine type communications (MMTC) UEs (LEE: [0004, 0055]).
RYOO and LEE do not explicitly disclose wherein the RRC request message is an RRC connection resume request message, and the RRC response message is an RRC connection resume message or an RRC connection release message.
In an analogous art, FUJISHIRO teaches wherein the RRC request message is an RRC connection resume request message, and the RRC response message is an RRC connection resume message or an RRC connection release message ([0061] There are two varieties of EDT, namely, the user plane (UP) solution and the control plane (CP) solution. [0062] The UP solution is applied when the UE 100 is in a suspend state, which is a substate of the RRC idle mode. … In the case of the UP solution, the RRC message constituting Msg 3 is an RRC connection resume request message, and the RRC message constituting Msg 4 is basically an RRC connection release message… However, the RRC message constituting Msg 4 may be an RRC connection resume message).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early data transmission of FUJISHIRO to the system of random access procedure of RYOO and LEE in order to take the advantage of providing a method for enabling a radio terminal directed toward MTC or IoT to perform communications efficiently (FUJISHIRO: [0004]).


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US20200037345, hereinafter ‘RYOO’) in view of Lee et al. (US 20210037433 A1, with priority of KR 10-2018-0039994, hereinafter ‘LEE’) and with further in view of Höglund et al. (US 20200344818 A1, with priority of us-provisional-application US 62621527, hereinafter ‘HÖGLUND’).
Regarding claim 8, RYOO and LEE do not explicitly disclose the user equipment of claim 5, wherein the processor is further configured to determine a number of repetition of the RRC request message according to a transport block size limitation configured by the random access response message.
In an analogous art, HÖGLUND teaches to determine a number of repetition of the RRC request message according to a transport block size limitation configured by the random access response message ([0052] FIG. 19 is a table illustrating an example of values supporting EDT in Msg3 on a Physical Uplink Shared Channel (PUSCH) in which TBS and an explicit number of repetitions are bundled. [0147] The table in FIG. 18 shows an example of definitions of the UL grant field in the MAC RAR for BL/CE UEs. [0157] Accordingly, embodiments of the present disclosure include a table for the UL grant (see Fig. 18) pre-configuration with different indexes corresponding to different candidate TBSs and corresponding number of repetitions, assuming the same number of PRBs are used in the frequency domain. [0158] In the example of FIG. 19, five bits are used to signal one of up to 32 different indices. In this example, each MCS index entry corresponds to at most 3 different (TBS, Number of repetitions for TBS) pairs. [0159] In the example given in the table of FIG. 19, the number of repetitions may be explicitly signaled for each of the TBSs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of early data transmission of HÖGLUND to the system of random access procedure of RYOO and LEE in order to take the advantage of providing a method for improve random access procedures (HÖGLUND: [0004]).


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 9, RYOO, LEE, QUALCOMM, FUJISHIRO and HÖGLUND either alone or in combination fails to teach the user equipment of claim 1, wherein the scheduling request message transmitted to the base station carries a hybrid automatic repeat request (HARQ) acknowledgement for the early downlink data.
RYOO and LEE, specifically LEE (Fig. 6. Fig. 7, [0159-0160]) disclose early downlink data and scheduling request (SR/BSR) message, but are silent about  HARQ acknowledgement along with SR/BSR in message 3.
QUALCOMM (Page 15, Figure 9 step 9) disclosing receiving an early downlink data in step 8, and corresponding ACK from UE to eNB in a PRACH (dedicated PRACH preamble, see Page 13, “5)”) for the early downlink data, but does not disclose that the PRACH is also a scheduling request message (for a uplink data transmission).
FUJISHIRO ([0077-0078]) discloses early UL data in msg 3 followed by early DL data in msg 4, and is silent about HARQ acknowledgement along with SR/BSR in message 3.
Similarly, HÖGLUND ([0071-0072]) discloses early UL data in msg 3 and early DL data in msg 4, and is silent about HARQ acknowledgement along with SR/BSR in message 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
da Silva et al., (US 20210127449 A1), describing Methods For Suspending Inactive When Resuming And Resuming Inactive When Suspending
Kim et al., (US20210112590), describing method for performing random access procedure and apparatus therefor
Hoglund et al., (US 20200314910 A1), describing allowance of subsequent data for early data transmission
Liu et al., (US 20210045084 A1), describing Methods For Suspending Inactive When Resuming And Resuming Inactive When Suspending
Hoglund et al., (US20210045162), describing  Implicit Temporal Network Access Load Distribution
Kim et al., (US20200245363), describing method for performing random access process and device therefor
Hoglund et al., (US 20200245370 A1), describing Mobile-Terminated Early Data Transmission
FUJISHIRO et al., (US 20200187084 A1), describing CELL RESELECTION CONTROL METHOD, BASE STATION, AND RADIO TERMINAL
FUJISHIRO et al., (US20200187245), describing COMMUNICATION CONTROL METHOD
KIM et al., (US 20200015112 A1), describing ACCESS CONTROL METHOD AND DEVICE FOR SUPPORTING SAME
Sirotkin et al., (US 20190342800 A1), describing MOBILITY MANAGEMENT FOR INTER-GNB (NEXT GENERATION NODE-B) HANDOVER IN NEW RADIO (NR) SYSTEMS
Johansson et al., (US 20190223221 A1), describing High Reliability And Early Data Transmission
Ye et al., (US 20190045554 A1), describing DESIGN OF EARLY DATA TRANSMISSION IN WIRELESS COMMUNICATION SYSTEM
Lee et al., (US20190037447), describing method and apparatus for performing EDT
PHUYAL et al., (US20180324869), describing uplink early data transmission
Lee et al., (US20180070382), describing method for operating a fast random access procedure in a wireless communication system and a device therefor
LG Electronics, (R2-1805915), describing EDT MT scenarios
Huawei, (R2-1805078), describing Report of the Email discussion [101#57][NB-IoT/MTC R15] EDT remaining issues
LG Electronics, (R1-1804522), describing Data transmission during random access procedure in NB-IoT
NTT Docomo, (R1-1805427), describing Chairman's notes of AI 6.2.6 even further enhanced MTC for LTE
Ericsson, (R2-1713056), describing Remaining Issues in Early Data Transmission over NAS
Huawei, (R2-1802222), describing Early DL data transmission

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413